Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communication filed on 1/26/2021. 
Claims 1-20 are pending.
Claims 1, 3 and 16 have been amended. 
	
	
Response to Arguments
Applicant’s argument(s) filed on 1/26/2021, with respect to claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu et al (US20100262925 A1) in view of Shenoy et al (US 8533796 B1) in view of Neer et al (US 20120079396 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	

With respect to independent claims:
Regarding claim(s) 1, Liu et al teach a method for managing data to provide a cloud-based service for a plurality of work sessions, comprising: receiving a request to create a work session that is represented by a collection of tables, creating a work session table stored on a session server, (Liu; [0042], Fig.3; Web server 342 serves or supports web pages, while web database 350 may contain static information for the website including site specific data, web pages, and user data. [0069], FIG. 7A illustrates an example list 700 that may be used in accordance with the techniques described herein, though other formats, forms, styles, etc., may be used (e.g., tables, icons, etc.). The tables can be considered as a user table, a data table and an application table) 
receiving a request to add a user to the work session; (Liu; [0020], a number of participants may interact in an online, interactive, or collaborative setting. Such a setting can be for a meeting, training or education, support, or any other event that may require a number of participants to work together, interact, collaborate, or otherwise participate, such as web conferences, online meetings, etc.)
receiving a request to add an application to the work session; (Liu; [0043], Meeting managers 356 may log meeting information into meeting database 352.)
creating a session log which preserves information indicating an activity related to the work session. (Liu; [0059], in one embodiment, the host server 100 includes an activity detector 350 that can detect an activity occurring in the web-based collaboration environment. Detected activities can be shown in an event stream in the linked discussion workspace. Activities can include any action related to a workspace, such as adding, deleting, or modifying a work item in the workspace or folder; adding, deleting, or modifying collaborators in the workspace; previewing or commenting on a work item; sharing a work item; emailing a link to a work item; adding, deleting, or modifying comments in the discussion workspace; and creating a discussion topic in the discussion workspace. In one embodiment, actions can be detected in real time or in near real time, and the event stream can be updated in real time or in near real time.)
and to decouple file storage and access from applications for the cloud-based service; wherein the work session table includes a user table, a data table, and an application table, wherein the user table, the data table, and the application table are configured to indicate which users, files, and the applications are connected to the work session, respectively;  storing user data related to the work session for the user in a record in the user table of the work session table; storing application data for the application related to the work session in a record in the application table of the work session table; wherein the user data is decoupled from the application data; and 
Shenoy et al teach and to decouple file storage and access from applications for the cloud-based service; wherein the user data is decoupled from the application data; (Shenoy, Col.5, lines 55-67 and Col.9, lines 34-51; an application program that is operating within the virtual machine container may request, from the token providing system, temporary access to services or resources of the service provider. The request may include an indication of a scope, where the indication of the scope specifies the services and resources that the application program would like to access. FIG. 2 is a schematic illustration of an example system that provides application programs with access to secured resources. The system includes a virtual machine container 200 that includes multiple virtual machines 204a-b that each execute multiple application programs 210a-d. The virtual machine container 200 also includes a token providing system 212. The token providing system 212 provides, to the application programs 210a-d, temporary authentication tokens that can be used by the application programs 210a-d in accessing content that is stored at the service provider resource providing system 250 (which may be a computer program executing on at least one computer server). The token providing system 212 obtains the temporary authentication tokens from the service provider authentication system 230. The token providing system may be implemented as a computer program within the host operating system 106 or as a stand-alone application program at the virtual machine container 200.)
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of managing data to and to decouple file storage and access from applications for the cloud-based service; wherein the user data is decoupled from the application data as taught by Shenoy et al. The motivation/suggestion would have been because there is a need to providing 
However, the prior art fails to teach wherein the work session table includes a user table, a data table, and an application table, wherein the user table, the data table, and the application table are configured to indicate which users, files, and applications are connected to the work session, respectively;  storing user data related to the work session for the user in a record in the user table of the work session table; storing application data for the application related to the work session in a record in the application table of the work session table; and 
Neer et al teach wherein the work session table includes a user table, a data table, and an application table, wherein the user table, the data table, and the application table are configured to indicate which users, files, and applications are connected to the work session, respectively; (Neer; [0027], in some embodiments, the client devices 202 may be connected through the public/private network(s) 204 to a group server 212. The group server 212 may include a collaboration space module 214 to manage or participate in managing the collaboration space and a group database 216 identifying members of a group of users sharing the collaboration space and storing posts to the collaboration space, post metadata, member histories, and/or member profiles. Also, the group server 212 may include a client application database 218 storing content items associated with client device applications 208 or platforms 210 and/or content item metadata.). storing user data related to the work session for the user in a record in the user table of the work session table;  (Neer; [0027], in some embodiments, the client devices 202 may be connected through the public/private network(s) 204 to a group server 212. The group server 212 may include a collaboration space module 214 to manage or participate in managing the collaboration space and a group database 216 identifying members of a group of users sharing the collaboration space and storing posts to the collaboration space, post metadata, member histories, and/or member profiles. Also, the group server 212 may include a client application database 218 storing content items associated with client device applications 208 or platforms 210 and/or content item metadata.)
storing application data for the application related to the work session in a record in the application table of the work session table; and (Neer; [0027], in some embodiments, the client devices 202 may be connected through the public/private network(s) 204 to a group server 212. The group server 212 may include a collaboration space module 214 to manage or participate in managing the collaboration space and a group database 216 identifying members of a group of users sharing the collaboration space and storing posts to the collaboration space, post metadata, member histories, and/or member profiles. Also, the group server 212 may include a client application database 218 storing content items associated with client device applications 208 or platforms 210 and/or content item metadata.)
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of managing data to wherein the work session table includes a user table, a data table, and an application table, wherein the user table, the data table, and the application table are configured to indicate which users, files, and applications are connected to the work session, respectively;  storing user data related to the work session for the user in a record in the user table of the work session table; storing application data for the application related to the work session in a record in the application table of the work session table; and as taught by Neer et al. The motivation/suggestion would have been because there is a need to provide a shared communication space, such as chat rooms, virtual bulletin boards, instant messaging conversations, social network group spaces, etc., that allow participants in the shared communication space to view each other's posts in a conversation-like sequence. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Claim(s) 3 and 16 is/are substantially similar to claim 1, and is thus rejected under substantially the same rationale.

	
With respect to dependent claims:
Regarding claim(s) 11, Liu-Shenoy-Neer teaches the method of claim 1, wherein the user data related to the work session stored in the user table is decoupled from the application data for the application related to the work session stored in the application table to preserve flexibility and prevent application lock-in. (Neer; [0027], in some embodiments, the client devices 202 may be connected through the public/private network(s) 204 to a group server 212. The group server 212 may include a collaboration space module 214 to manage or participate in managing the collaboration space and a group database 216 identifying members of a group of users sharing the collaboration space and storing posts to the collaboration space, post metadata, member histories, and/or member profiles. Also, the group server 212 may include a client application database 218 storing content items associated with client device applications 208 or platforms 210 and/or content item metadata.)

2.	Claim(s) 5,6, 8, 10, 12, 13, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable by in view of Liu et al (US20100262925 A1) in view of Shenoy et al (US 8533796 B1) in view of Neer et al (US 20120079396 A1) in view of Spataro et al (US20060053196A1).
Regarding claim(s) 5, the prior art fails to teach the method of claim 1, further comprising: providing to a first system access to a shared file connected to the work session; providing to a second system access to the shared file; receiving an update to the shared file from the first system; and receiving an update to the shared file from the second system.  (Spataro; [0059], in some embodiments, the disclosed systems and methods provide a client-server infrastructure capable of supporting a variety of asynchronous and synchronous collaboration activities in a unified virtual environment. Some of these activities include chatting, viewing and/or editing one or more data files, and sharing one or more applications, data files, and/or displays. The client-server infrastructure supports seamless navigation between the supported asynchronous and synchronous activities. Additionally, the client-server architecture supports data persistence, so that at least data files that are viewed, edited, and/or otherwise accessed in the collaboration place during a collaboration activity can be stored for subsequent access.)
	However, Spataro et al teach providing to a first system access to a shared file connected to the work session; providing to a second system access to the shared file; receiving an update to the shared file from the first system; and receiving an update to the shared file from the second system.  (Spataro; [0059], in some embodiments, the disclosed systems and methods provide a client-server infrastructure capable of supporting a variety of asynchronous and synchronous collaboration 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of managing data to providing to a first system access to a shared file connected to the work session; providing to a second system access to the shared file; receiving an update to the shared file from the first system; and receiving an update to the shared file from the second system.as taught by Spataro et al. The motivation/suggestion would have been because there is a need to provide a client-server infrastructure capable of supporting a variety of asynchronous and synchronous collaboration activities in a so-called collaboration place. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Regarding claim(s) 6, Liu-Shenoy-Neer-Spataro teaches the method of claim 5, further comprising receiving a record of activity related to the shared file updated by the first system. (Spataro; [0059], in some embodiments, the disclosed systems and methods provide a client-server infrastructure capable of supporting a variety of asynchronous and synchronous collaboration activities in a unified virtual environment. Some of these activities include chatting, viewing and/or editing one or more data files, and sharing one or more applications, data files, and/or displays. The client-server infrastructure supports seamless navigation between the supported asynchronous and synchronous activities. Additionally, the client-server architecture supports data persistence, so that at least data files that are viewed, edited, and/or otherwise accessed in the collaboration place during a collaboration activity can be stored for subsequent access.)

Regarding claim(s) 8, Liu-Shenoy-Neer-Spataro teaches the method of claim 5, further comprising receiving a record of activity related to the shared file updated by the second system. 

Regarding claim(s) 10, Liu-Shenoy–Neer- Spataro teaches the method of claim 1, further comprising: providing to a first application access to a shared file connected to the work session; providing to a second application access to the shared file; receiving an update to the shared file from the first application; and receiving an update to the shared file from the second application. (Spataro; [0059], in some embodiments, the disclosed systems and methods provide a client-server infrastructure capable of supporting a variety of asynchronous and synchronous collaboration activities in a unified virtual environment. Some of these activities include chatting, viewing and/or editing one or more data files, and sharing one or more applications, data files, and/or displays. The client-server infrastructure supports seamless navigation between the supported asynchronous and synchronous activities. Additionally, the client-server architecture supports data persistence, so that at least data files that are viewed, edited, and/or otherwise accessed in the collaboration place during a collaboration activity can be stored for subsequent access.)

Regarding claim(s) 12, Liu-Shenoy-Neer-Spataro teaches the non-transitory storage medium of claim 3, further comprising executable instructions that cause a computer to: provide to a first system access to a shared file connected to the work session; provide to a second system access to the shared file; receive an update to the shared file from the first system; and receive an update to the shared file from the second system. (Spataro; [0059], in some embodiments, the disclosed systems and methods provide a client-server infrastructure capable of supporting a variety of 

Regarding claim(s) 13, Liu-Shenoy-Neer-Spataro teaches the non-transitory storage medium of claim 12, further comprising executable instructions that cause a computer to receive a record of activity related to the shared file updated by the first system. (Spataro; [0059], in some embodiments, the disclosed systems and methods provide a client-server infrastructure capable of supporting a variety of asynchronous and synchronous collaboration activities in a unified virtual environment. Some of these activities include chatting, viewing and/or editing one or more data files, and sharing one or more applications, data files, and/or displays. The client-server infrastructure supports seamless navigation between the supported asynchronous and synchronous activities. Additionally, the client-server architecture supports data persistence, so that at least data files that are viewed, edited, and/or otherwise accessed in the collaboration place during a collaboration activity can be stored for subsequent access.)

Regarding claim(s) 15, Liu-Shenoy-Neer-Spataro teaches the non-transitory storage medium of claim 12, further comprising executable instructions that cause a computer to receive a record of activity related to the shared file updated by the second system. (Spataro; [0059], in some embodiments, the disclosed systems and methods provide a client-server infrastructure capable of supporting a variety of asynchronous and synchronous collaboration activities in a unified virtual environment. Some of these activities include chatting, viewing and/or editing one or more data files, and sharing one or more applications, data files, and/or displays. The client-server infrastructure supports seamless navigation between the supported asynchronous and synchronous activities. Additionally, the client-server architecture supports data persistence, so that at least data files that are viewed, edited, 

Regarding claim(s) 19, Liu-Shenoy-Neer-Spataro teaches the method of claim 16, further comprising: accessing a shared file connected to the work session using the first application; and updating the shared file. (Spataro; [0059], in some embodiments, the disclosed systems and methods provide a client-server infrastructure capable of supporting a variety of asynchronous and synchronous collaboration activities in a unified virtual environment. Some of these activities include chatting, viewing and/or editing one or more data files, and sharing one or more applications, data files, and/or displays. The client-server infrastructure supports seamless navigation between the supported asynchronous and synchronous activities. Additionally, the client-server architecture supports data persistence, so that at least data files that are viewed, edited, and/or otherwise accessed in the collaboration place during a collaboration activity can be stored for subsequent access.)

Regarding claim(s) 20, Liu-Shenoy-Neer-Spataro teaches the method of claim 16, further comprising providing the updated shared file connected to the work session to a second application. (Spataro; [0059], in some embodiments, the disclosed systems and methods provide a client-server infrastructure capable of supporting a variety of asynchronous and synchronous collaboration activities in a unified virtual environment. Some of these activities include chatting, viewing and/or editing one or more data files, and sharing one or more applications, data files, and/or displays. The client-server infrastructure supports seamless navigation between the supported asynchronous and synchronous activities. Additionally, the client-server architecture supports data persistence, so that at least data files that are viewed, edited, and/or otherwise accessed in the collaboration place during a collaboration activity can be stored for subsequent access.)

3.	Claim(s) 7, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable by in view of Liu et al (US20100262925 A1) in view of Shenoy et al (US 8533796 B1) in view of Neer et al (US 20120079396 A1) in view of Spataro et al (US20060053196A1) in view of Nickolov et al (US 20090276771 A1).
Regarding claim(s) 7, the prior art fails to teach the method of claim 5, further comprising receiving a record of charges and payments for accessing the shared file by the first system.
Nickolov et al teach further comprising receiving a record of charges and payments for accessing the shared file by the first system. (Nickolov; [0659] Viewing the amount of license and usage fees accrued to user's account for resources, applications and/or appliances published by the user or user's account;)
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of managing data to specify further comprising receiving a record of charges and payments for accessing the shared file by the first system as taught by Nickolov et al. The motivation/suggestion would have been because there is a need to define thresholds of normal behavior on appliance instances and connections, and detect and display abnormal behaviors on the visual layout of the application. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Regarding claim(s) 9, Liu-Shenoy-Neer –Spataro-Nickolov teaches the method of claim 5, further comprising receiving a record of charges and payments for accessing the shared file by the second system. (Nickolov; [0659] Viewing the amount of license and usage fees accrued to user's account for resources, applications and/or appliances published by the user or user's account;)

Regarding claim(s) 14, Liu-Shenoy-Nee -Spataro-Nickolov teaches the non-transitory storage medium of claim 12, further comprising executable instructions that cause a computer to receive a record of charges and payments for accessing the shared file by the first system. (Nickolov; [0659] Viewing the amount of license and usage fees accrued to user's account for resources, applications and/or appliances published by the user or user's account;)

Allowable Subject Matter
Claims 2, 4, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	 THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WUJI CHEN/
Examiner, Art Unit 2456

/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456